Per Curiam.

This is an article 78 of the Civil Practice Act proceeding to review the action of the State Liquor Authority with respect to certain premises located in the borough of Brooklyn, county of Kings, within the second judicial district and Second Department. While under section 1287 of the Civil Practice Act such a proceeding might be brought either in the county of New York, where the determination complained of was made, or in the county of Kings where the material facts took place, or in the county of Albany where the principal office of the respondent is located, it is the view of the Justices of the Appellate Divisions of both the First and Second Departments that such a proceeding can best be heard and determined where the material facts took place, that is in the judicial district embracing the county in which the premises are located.
It will be expected that future proceedings of this nature will be brought in the judicial district of such county.
This appeal, with the permission of the Justices of the Appellate Division of the Second Department, should be respectfully referred and transferred to the Appellate Division of the Second Department. Settle order.
Peck, P. J., G-lennon, Dobe, Van Voobhis and Shientag, JJ., concur.
Appeal, with the permission of the Justices of the Appellate Division of the Second Department, is respectfully referred and transferred to the Appellate Division of the Second Department. Settle order on notice.